United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Beckley, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert Dunlap, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-618
Issued: June 23, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 26, 2007 appellant filed a timely appeal from an October 16, 2007 Office
of Workers’ Compensation Programs’ nonmerit decision. Because more than one year has
elapsed between the last merit decision dated December 15, 2006 and the filing of this appeal on
December 26, 2007, the Board lacks jurisdiction to review the merits of appellant’s claim
pursuant to 20 C.F.R. §§ 501(2)(c) and 501.3(d)(2).
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for
reconsideration of his claim under 5 U.S.C. § 8128.
FACTUAL HISTORY
Appellant, a 58-year-old boiler operator, injured his neck on March 6, 1994 while
reaching overhead to tighten a boiler valve. He filed a claim for benefits, which the Office
accepted for cervical strain.

On December 9, 2005 appellant filed a Form CA-2a claim for benefits, alleging that he
sustained a recurrence of disability as of October 17, 2005 causally related to his accepted
cervical condition.
By letter dated June 22, 2006, the Office advised appellant that it required additional
factual and medical evidence to determine whether he was eligible for compensation benefits
based on a recurrence of disability. The Office asked appellant to submit a comprehensive
medical report from his treating physician describing his symptoms and the medical reasons for
his condition and an opinion as to whether his claimed condition as of October 17, 2005 was
causally related to his March 6, 1994 employment injury.
By decision dated August 8, 2006, the Office denied appellant’s claim for a recurrence of
his accepted cervical condition.
By letter dated November 12, 2006, appellant requested reconsideration. He did not
submit any additional medical evidence.
By decision dated November 22, 2006, the Office denied appellant’s application for
review on the grounds that it neither raised substantive legal questions nor included new and
relevant evidence sufficient to require the Office to review its prior decision.
By letter dated December 8, 2006, appellant requested reconsideration. He submitted
reports dated July 28 and October 16, 2006 from Dr. Seema Anand, Board-certified in internal
medicine. In the July 28, 2006 report, Dr. Anand stated:
“This is a 57-year-old male [who] comes in today with complaints of worsening
pain in cervical area with radiation towards arms. Says Lortas helps somewhat
but does not relieve the pain completely. [Appellant] has severe degenerative
joint disease of [the spine] and a posterior dis[c] herniation is noted at C6 level.”
He recommended referral to a neurosurgeon.
On October 16, 2006 Dr. Anand noted that appellant continued to complain of persistent
neck pain radiating into his arms. He stated:
“This is to state that [appellant] suffers with significant cervical area pain. In my
opinion his present condition is related to his previous injury in 1994. It is a
known fact that accelerated arthritis is evident in old traumatic areas.”
By merit decision dated December 15, 2006, the Office denied appellant’s claim, finding
that Dr. Anand did not provide sufficient rationale for his stated conclusion on causal relation.
By letter dated August 7, 2007, appellant’s attorney requested reconsideration. Appellant
resubmitted the reports of Dr. Anand and an August 16, 1994 magnetic resonance imaging
(MRI) scan which indicated a probable left C6-7 herniated nucleus pulposus; possible left C4-5
herniated nucleus pulposus versus spondylosis; multiple levels of degenerative disc disease; and
narrow spinal canal without true stenosis.

2

By decision dated October 16, 2007, the Office denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require further merit review.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that the Office erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not previously considered by the Office; or by submitting
relevant and pertinent evidence not previously considered by the Office.1 Evidence that repeats
or duplicates evidence already in the case record has no evidentiary value and does not constitute
a basis for reopening a case.2
ANALYSIS
In the present case, appellant has not shown that the Office erroneously applied or
interpreted a specific point of law; he has not advanced a relevant legal argument not previously
considered by the Office; and he has not submitted relevant and pertinent evidence not
previously considered by the Office. The evidence appellant submitted is not pertinent to the
issue on appeal. The Board has held that the submission of evidence which does not address the
particular issue involved in the case does not constitute a basis for reopening the claim.3
Appellant has not submitted any new medical evidence which addresses the relevant issue of
whether appellant’s claimed cervical condition was causally related to factors of her federal
employment. The reports from Dr. Anand were previously considered and rejected by the Office
and are therefore cumulative and repetitive.
The August 1994 MRI scan, taken 11 years prior to the alleged recurrence of disability,
contains findings of cervical herniation but is not relevant to the issue of whether appellant’s
disability in 2005 was caused or aggravated by the March 1994 employment injury. Appellant’s
reconsideration request failed to show that the Office erroneously applied or interpreted a point
of law nor did it advance a point of law or fact not previously considered by the Office. The
Office did not abuse its discretion in refusing to reopen appellant’s claim for a review on the
merits.
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for
reconsideration on the merits of his claim under 5 U.S.C. § 8128(a).

1

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

2

Howard A. Williams, 45 ECAB 853 (1994).

3

See David J. McDonald, 50 ECAB 185 (1998).

3

ORDER
IT IS HEREBY ORDERED THAT the October 16, 2007 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 23, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

